COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00040-CV


City of Grapevine and Grapevine           §    From the 141st District Court
Board of Adjustment
                                          §    of Tarrant County (141-254547-11)
v.
                                          §    May 2, 2013

CBS Outdoor, Inc.                         §    Opinion by Justice Meier

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court is affirmed in part and reversed in part. We reverse that portion of the trial

court’s order denying the City’s plea to the jurisdiction as to CBS’s claims for

judicial review, injunctive relief, due process, declaratory relief, and attorneys’

fees and render judgment that CBS take nothing on those claims. We affirm that

portion of the trial court’s order denying the City’s plea as to CBS’s inverse

condemnation claim.
      It is further ordered that Appellee CBS Outdoor, Inc. shall pay all costs of

this appeal, for which let execution issue.



                                     SECOND DISTRICT COURT OF APPEALS




                                     By_________________________________
                                       Justice Bill Meier